NOS. 12-18-00174-CR
                                        12-18-00175-CR

                            IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

                                                      §       APPEALS FROM THE 273RD
 EX PARTE:
                                                      §       JUDICIAL DISTRICT COURT
 MATTHEW WILLIAMS
                                                      §       SAN AUGUSTINE COUNTY, TEXAS

                                    MEMORANDUM OPINION
        Matthew Williams files this application for writ of habeas corpus while awaiting trial on
two counts of intoxication manslaughter. The trial court set the amount of Appellant’s bond at
$100,000 for each offense. In his application, Appellant complains that the trial court abused its
discretion (1) by failing to grant Appellant a personal recognizance bond when the State was not
ready for trial within ninety days from the commencement of his detention and (2) by declining to
reduce the amount of his bail bond, which is excessive. We affirm the trial court’s order denying
relief and, further, deny Appellant’s application for relief to this court.


                                             BACKGROUND
        Appellant was charged by separate indictments with two counts of intoxication
manslaughter. Appellant filed a pretrial motion for bond reduction and an application for writ of
habeas corpus in each cause. On June 20, 2018, the trial court conducted a hearing on the matter
and, thereafter, entered a written order denying relief. Appellant’s application for writ of habeas
corpus to this court followed.

                      FAILURE TO GRANT PERSONAL RECOGNIZANCE BOND
        In his first issue, Appellant argues that the trial court abused its discretion in failing to grant
him a personal recognizance bond when the State was not ready for trials within ninety days from
the commencement of his detention. See TEX. CODE CRIM. PROC. ANN. art. 17.151 (West 2015).
The State responds that Appellant failed to preserve this alleged error by failing to raise it as a
ground in his application for writ of habeas corpus in the trial court. We agree. When an issue is
not specifically included in an application for writ of habeas corpus, it may not be raised for the
first time on appeal. See Ex parte Saldana, Nos. 13-01-360-CR--13-01-361-CR, 2002 WL 91331,
at *5 (Tex. App.–Corpus Christi Jan. 24, 2002, no pet.) (op., not designated for publication); see
also Ex parte Torres, 941 S.W.2d 219, 220 (Tex. App.–Corpus Christi 1996, pet. ref’d).
Accordingly, we hold that Appellant may not raise this issue for the first time on appeal.
Appellant’s first issue is overruled.


                                        AMOUNT OF BOND
       In his second issue, Appellant argues that the trial court abused its discretion by declining
to reduce the amount of the bonds, which are excessive and oppressive in light of Appellant’s
economic circumstances and the fact that the alleged offenses arose from the same incident.
       The primary purpose of setting a pretrial bond should be to secure Appellant’s presence at
trial. See Ex parte Rodriguez, 595 S.W.2d 549, 550 (Tex. Crim. App. [Panel Op.] 1980); Ex parte
Rincon, Nos. 04-13-00715-CR–04-13-00718-CR, 2014 WL 2443870, at *1 (Tex. App.–San
Antonio May 28, 2014, no pet.) (mem. op., not designated for publication). The amount of the
bond necessary to achieve that purpose is committed to the trial court’s sound discretion, although
its discretion is bounded and guided by constitutional and statutory provisions. See Ex parte
Estrada, 398 S.W.3d 723, 724 (Tex. App.–San Antonio 2008, no pet.). The federal constitution,
our state constitution, and our state laws prohibit “excessive” bail. U.S. CONST. amend. VIII; TEX.
CONST. art. I, § 13 (West 2007); TEX. CODE CRIM. PROC. ANN. art. 1.09 (West 2005). Article
17.15 of the Texas Code of Criminal Procedure provides that “bail shall be sufficiently high to
give reasonable assurance that the undertaking will be complied with[;]” however, “[t]he power to
require bail is not to be so used as to make it an instrument of oppression.” TEX. CODE CRIM.
PROC. ANN. art. 17.15(1), (2). Although a defendant’s ability to make bail must be considered, it
is not a controlling consideration. See id. art. 17.15(4); Ex parte Rodriguez, 595 S.W.2d at 550.
The trial court also must consider the nature of the defendant’s offenses and the circumstances
under which he allegedly committed them as well as the future safety of the community if the
defendant is released on bail. See TEX. CODE CRIM. PROC. ANN. art. 17.15(3), (5). Apart from



                                                 2
these statutory considerations, the trial court also may consider the defendant’s links to the
community, including his family ties, employment history, prior criminal record, the existence of
other bonds against him, and his compliance with the conditions of those bonds. See Ex parte
Estrada, 398 S.W.3d at 724.
       In the instant case, Appellant was charged with two counts of intoxication manslaughter,
second degree felonies. At the hearing on Appellant’s application, San Augustine County Sherriff
Robert Cartwright testified that Appellant could be charged with first degree felony offenses of
intoxication manslaughter with a deadly weapon depending on the outcome of then-pending grand
jury proceedings. Cartwright further testified that he was aware that Appellant had two prior
convictions for driving while intoxicated (DWI). Based on the facts of the case and his experience
in law enforcement, Cartwright opined that the amount of the $100,000.00 bonds in each case are
reasonable. On cross examination, Cartwright stated that Appellant caused no problems while in
jail and described him as being “real good with my staff.”
       Appellant’s grandfather, Edward Williams, testified on Appellant’s behalf. Williams
testified that he had lived in nearby Sabine County, Texas, for seventy-six years. He further
testified that he is retired. Williams stated that Appellant lived with him when he was out of jail
on a personal recognizance bond for medical reasons following the accident. He further stated that
Appellant could live with him if he was able to post a reduced bond. He also stated that Appellant’s
car was inoperable and he would not permit Appellant to use his car. Williams testified that he
could not afford to pay $20,000.00 toward $200,000.00 in bonds, but, if the bonds were reduced,
he could pay $4,000.00 toward $20,000.00 in bonds. On cross examination, Williams stated that
he owned a three bedroom home on four one-hundred foot blocks of land and owed no money on
the home. Williams further stated that, at his age, he could not borrow against the home to pay a
portion of Appellant’s bond.
       Based on the record and the arguments made to the trial court, we cannot conclude that the
trial court abused its discretion by denying the reductions in the bond amounts set in Appellant’s
two causes. The evidence reflects that Appellant had two prior DWI convictions. The evidence
further reflects that Appellant’s intoxication is alleged to have been a factor in the collision giving
rise to the charges at issue. Thus, the trial court reasonably could have found that Appellant posed
a danger to the community based on his history of drunk driving and considered that a compelling
factor in setting his bail. See Rincon, 2014 WL 2443870, at *3.



                                                  3
        Furthermore, the trial court reasonably could have considered the testimony concerning
pending grand jury proceedings regarding possible allegations that Appellant used the vehicle as
a deadly weapon, which could result in Appellant’s being charged with first degree felonies. The
more severe punishment ranges to which Appellant may be subjected weighs in favor of the trial
court’s decision not to reduce the amount of his bonds. See id. (citing Ex parte Ivey, 594 S.W.2d
98, 99 (Tex. Crim. App. [Panel Op.] 1980)) (nature of offense and circumstances of its commission
should be considered, including punishment authorized by law).
        Appellant’s inability to make bail for an extended period of time also is a factor to be
considered; however it is not the determinative factor. See Ex parte Rodriguez, 595 S.W.2d at
550. As set forth previously, the primary purpose of bail is to ensure the accused appears for trial.
See id. A lower bond amount may pose the risk that if Appellant posts bond, he will fail to appear
for a trial where he is accused of causing the deaths of two persons. See Ex parte Rincon, 2014
WL 2443870, at *3; see also Ex parte Leonides, No. 03-01-00641-CR, 2002 WL 189057, at *2
(Tex. App–Austin Feb. 7, 2002, no pet.) (mem. op., not designated for publication) (court upheld
$175,000.00 bond for single count of intoxication manslaughter). And although Williams testified
that he had a longstanding connection to neighboring Sabine County and Appellant often lived
with him in the past, the trial court reasonably could have found that Williams’s and Appellant’s
connection with Sabine County did not demonstrate sufficiently strong ties between Appellant and
San Augustine County.
        Based on the foregoing, we conclude that the trial court reasonably could have found that
Appellant posed a danger to the community, was possibly facing charges for first degree felonies
and lacked a longstanding connection to the community of San Augustine County. Therefore, we
hold that the trial court did not abuse its discretion in denying Appellant’s application for writ of
habeas corpus seeking to reduce the amount of his bonds. Appellant’s second issue is overruled.

                                           DISPOSITION
        Having overruled Appellant’s first and second issues, we affirm the trial court’s order
overruling Appellant’s application for writ of habeas corpus and, further, deny Appellant’s
application for relief to this court.




                                                 4
                                                                BRIAN HOYLE
                                                                   Justice



Opinion delivered November 14, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          5
                                      COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                              JUDGMENT

                                           NOVEMBER 14, 2018


                                            NO. 12-18-00174-CR


                                 EX PARTE: MATTHEW WILLIAMS


                                   Appeal from the 273rd District Court
                       of San Augustine County, Texas (Tr.Ct.No. CR 18-8835)

                          THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
trial court’s order.
                          It is therefore ORDERED, ADJUDGED and DECREED that the order of
the court below overruling Appellant’s application for writ of habeas corpus be in all things
affirmed, and Appellant’s application for relief to this court is denied, and that this decision be
certified to the court below for observance.
                       Brian Hoyle, Justice.
                       Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                      COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                              JUDGMENT

                                           NOVEMBER 14, 2018


                                            NO. 12-18-00175-CR


                                 EX PARTE: MATTHEW WILLIAMS


                                   Appeal from the 273rd District Court
                       of San Augustine County, Texas (Tr.Ct.No. CR 18-8836)

                          THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
trial court’s order.
                          It is therefore ORDERED, ADJUDGED and DECREED that the order of
the court below overruling Appellant’s application for writ of habeas corpus be in all things
affirmed, and Appellant’s application for relief to this court is denied, and that this decision be
certified to the court below for observance.
                       Brian Hoyle, Justice.
                       Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.